                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

ROGER LADALE FORD,                          )
ID # 1992202,                               )
          Petitioner,                       )
vs.                                         )   No. 3:17-CV-1356-K
                                            )
JASON WILLIAMS, Warden,                     )
         Respondent.                        )

         ORDER ACCEPTING FINDINGS AND RECOMMENDATION
             OF THE UNITED STATES MAGISTRATE JUDGE

      After reviewing all relevant matters of record in this case, including the Findings,

Conclusions, and Recommendation of the United States Magistrate Judge and any

objections thereto, in accordance with 28 U.S.C. § 636(b)(1), the Court is of the opinion

that the Findings and Conclusions of the Magistrate Judge are correct and they are

accepted as the Findings and Conclusions of the Court. For the reasons stated in the

Findings, Conclusions, and Recommendation of the United States Magistrate Judge, the

petition for habeas corpus filed pursuant to 28 U.S.C. § 2254 is DENIED with

prejudice.

      SO ORDERED.

      Signed February 5th, 2019.




                                                ED KINKEADE
                                                UNITED STATES DISTRICT JUDGE
